I)ISMISS;      Opinion issued October   4,2012




                                                 In The
                                   tiitrt uf ApicaIs
                           fifth )itrirt uf iJixu tt Jatku
                                        No. 05-12-01 146-CV


                                  MELISSA MYLES, Appellant

                                                  V.

                                BARBARA A. FELDER, Appellee


                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-10-00385-C


                               MEMORANDUM OPINION
                            Before Justices Morris, Francis, and Murphy

           The Court has before it appellant’s motion to dismiss appeal. In the motion, which is

unopposed. appellant states that the parties have reached a settlement   agreement   and asks that the

appeal be dismissed. We GRANT the motion and DISMISS the appeal.               See TEx. R. App. P.

42.1(a).




                                                              PER CURIAM

121 146F.P05
                               (Cuairt uf Appra1!
                       Fift1i Jitrirt f Lcxa at Jallzti

                                     JUDGMENT
MELILSSA MYLES, Appellant                        Appeal from the County Court at Law No. 3
                                                 of Dallas County. Texas, (Tr.Ct.No. CC-b
No. 05-12-01 146-CV         V.                   00385-C).
                                                 Opinion delivered per curiam before Justices
BARBARA A. FELDER, ppelIee                       Morris. Franc is. and Murphy.


    Based on the Court’s opinion of this date, this appeal is DISMISSED. The parties are
ORDERED to bear their own costs of this appeal.


Judgment entered October 4, 2012.



                                                   -




                                                 JQPH     .   MORRIS
                                                JUSTICE